TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-08-00618-CV



      A-L Creekside Town Center, L.P.; and City of New Braunfels, Texas, Appellants

                                                    v.

                     New Braunfels IH-35 Retail Associates, L.P., Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
         NO. C2008-0805A, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellants, A-L Creekside Town Center, L.P. and City of New Braunfels, Texas, and

appellee, New Braunfels IH-35 Retail Associates, L.P., have jointly filed with this Court an agreed

motion to dismiss the appeal, informing the Court that they have settled their dispute. The parties

state that Retail Associates, plaintiff in the trial court, has agreed to dismiss the City from its lawsuit

and has entered into a settlement agreement with Creekside. The parties move that we dismiss the

appeal and remand to the district court for further proceedings to effectuate the settlement agreement.

We grant the parties’ agreed motion, dismiss the appeal, and remand to the trial court for further

proceedings consistent with the parties’ agreement. See Tex. R. App. P. 42.1.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed and Remanded

Filed: July 7, 2009




                                             2